         Case 5:21-cv-00174-TES-CHW Document 10 Filed 07/30/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

CAREY ROSS,                                         *

                      Plaintiff,                    *
v.                                                      Case No. 5:21-cv-00174-TES-CHW
                                                    *
Warden FORD, et al.,
                                                    *
                  Defendants.
___________________________________                 *

                                          JUDGMENT

       Pursuant to this Court’s Order dated July 30, 2021, having accepted the recommendation of the

United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 30th day of July, 2021.

                                            David W. Bunt, Clerk


                                            s/ Vanessa Siaca, Deputy Clerk
